By the Court.
The Court consider the operation of a divorce a vinculo matrimonii to be, to restore to the woman her' interest entire in all the real estate which the husband held in her right by the intermarriage, and which by their joint act had not been legally conveyed during the coverture.
The tenant, under a lease made by the husband during the coverture, shall not suffer by the unexpected dissolution of the marriage by the divorce, but shall be secured in his crops or emblements, and shall have egress and .regress for that purpose. For this being an action of trespass on the freehold, the whole turns upon the right of entry, and the Court place the tenant under the husband’s leases made *415,during the coverture, after the divorce, in the same situation, as it respects the woman divorced, as the tenant would be placed with respect to the heirs at law of Benajah WAster, if the tenancy in dower had been extinguished by the death of the wife, in which case the lease would have been determined, and he would have had his emblements.
Josias Smith, for the plaintiff.
Amos Marsh, for the defendant
Let the lease be read in evidence sub modo to shew that it once was in esse to entitle the tenant to his emblements, but not to shew a right in the plaintiff to the possession.
Verdict for the defendant.